In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
DANNY WILSON,              *                                 No. 14-411V
                           *                                 Special Master Christian J. Moran
               Petitioner, *
                           *
v.                         *                                 Filed: November 12, 2014
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *                                 influenza (“flu”) vaccine;
                           *                                 shoulder injury related to
               Respondent. *                                 vaccine administration; SIRVA
*************************

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner;
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                  UNPUBLISHED RULING FINDING ENTITLEMENT 1

        On May 13, 2014, Danny Wilson filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §300a—10 et. seq., alleging that he suffered a shoulder injury related to his
receipt of influenza (“flu”) vaccine on October 22, 2012.

        In her Rule 4(c) report, respondent states that “compensation is appropriate in this case.”
Resp’t’s Supp. Rep’t, filed Oct. 27, 2014, at 1. Respondent adds that the Division of Vaccine
Injury Compensation, Department of Health and Human Services, has reviewed the facts of this
case and has concluded that the alleged injury, lasting for more than six months, “is consistent
with a shoulder injury related to vaccine administration (‘SIRVA’),” and thus that “petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id. (citations omitted).

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based
upon a review of the record as a whole, the undersigned finds that petitioner has established that
he is entitled to compensation for his injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Accordingly, Mr. Wilson is entitled to compensation. A status conference is set, sua
sponte, for Thursday, December 18, 2014 at 2:30 P.M. Eastern Time, to discuss the process
for quantifying the amount of damages to which Mr. Wilson is entitled. Petitioner should be
prepared to report on the progress of his worker’s compensation claim.

       Any questions may be directed to my law clerk, Christina Gervasi, at (202) 357-6521.

       IT IS SO ORDERED.


                                                  s/Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




                                              2